Citation Nr: 1702208	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  10-46 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to education program "kicker" payments under the provisions of Chapter 33, Title 38, United States Code (Post 9/11 GI Bill or Chapter 33).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1984 to September 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This case has previously been before the Board in April 2013 and June 2016, where the Board remanded the Veteran's claim for further development.

In March 2011, the Veteran testified at a live videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


FINDING OF FACT

The Veteran is shown to have had an education assistance program "kicker" transferred in October 2007 and he remains entitled to that increase as a result of his irrevocable election for Post 9/11 GI Bill educational assistance in August 2009.


CONCLUSION OF LAW

The criteria for education program "kicker" payments under Chapter 33 are met.  38 U.S.C.A. § 3015, 3018, 3222 (West 2014); 38 C.F.R. § 21.9650 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

There are some claims where these duties do not apply.  Livesay v. Principi, 15 Vet. App. 165 (2001).  Specifically, these duties do not to apply to claims that, as in this case, turn on statutory interpretation.  Smith v. Gober, 14 Vet. App. 2272 (2000).  The law as mandated by statute, and not the evidence of record, is dispositive of this appeal.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426 (1994).  As such, no further action is required pursuant to the duties to notify and assist and can have no effect on the appeal.

II.  Entitlement to "Kicker" Payments under Chapter 33

Generally, VA regulations provide that an individual may establish eligibility for Chapter 33 educational assistance based on active duty service after September 10, 2001, if he or she serves a minimum of 90 aggregate days and is separated from active service with an honorable discharge.  Then, after meeting the minimum service requirements, the individual makes an irrevocable election to receive benefits under Chapter 33 by relinquishing eligibility under either 38 U.S.C.A. § chapter 30 (Montgomery GI Bill (MGIB) or Chapter 30), or 10 U.S.C. chapter 106a, 1606, or 1607.  An individual may make an irrevocable election to receive benefits under this chapter by properly completing VA Form 22-1990.  38 C.F.R. § 21.9520 (2016).

Regulations also provide an opportunity for certain Post-Vietnam era Veterans' Education Assistance Program (VEAP or Chapter 32) participants to make an irrevocable election to receive Chapter 30 benefits in lieu of benefits under Chapter 32.  Upon such disenrollment from the Chapter 32 program, any VEAP contribution made pursuant to 38 U.S.C.A. § 3222 (c) "shall remain in such account to make payments of benefits to such individual under section 3015(f) of this title."  38 U.S.C.A. § 3018C (c). 

Under 38 U.S.C.A. § 3222 (c), the Secretary of Defense is authorized to contribute to the fund of any participant such contributions as the Secretary of Defense deems necessary or appropriate to encourage persons to enter or remain in the Armed Forces, including contributions in lieu of, or to reduce the amount of, monthly deductions under subsection (a) of that section.  38 U.S.C.A. § 3222 (c). 

In the case of an individual for whom the Secretary of Defense made contributions under section 3222 (c) of this title and who is entitled to educational assistance under Chapter 30, the Secretary shall increase the rate of the basic educational assistance allowance applicable to such individual in excess of the rate provided under subsection (a) of this section in a manner consistent with, as determined by the Secretary of Defense, the agreement entered into with such individual pursuant to the rules and regulations issued by the Secretary of Defense under section 3222(c) of this title.  38 U.S.C.A. § 3015 (f).

For supplemental educational assistance (provided based upon critical skills or specialty or additional service), in general, an individual who made an election to receive educational assistance under Chapter 33 and who, at the time of the election, was entitled to increased educational assistance under 38 U.S.C.A. § 3015 (d) or section 16131(i) of title 10 shall remain entitled to increased educational assistance in the utilization of the individual's entitlement to educational assistance under this chapter.  38 U.S.C.A. § 3316.

If an individual is "eligible" for educational assistance under Chapter 33 by reason of an irrevocable election "to relinquish eligibility" under Chapter 30 and, on the date of such election, the individual is also entitled to an increase ("kicker") of the amount of educational assistance under 38 U.S.C. 3015 (d), the individual remains entitled to that increase under Chapter 33.  38 C.F.R. § 21.9650 (b)(1). 

If an individual is "eligible" for educational assistance under Chapter 33 by reason of an irrevocable election "to relinquish eligibility" under 10 U.S.C. chapter 1606 in accordance with the provisions of § 21.9520(c) and, on the date of such election, the individual is also entitled to an increase ("kicker") of the amount of educational assistance under 10 U.S.C. 16131 (i), the individual remains entitled to that increase ("kicker") under 38 U.S.C. chapter 33.  38 C.F.R. § 21.9650 (c)(1).

A claimant may appeal a decision of eligibility or entitlement to educational assistance under title 38, U.S.C., to the Board in accordance with the provisions of 38 CFR Part 20.  Further, a claimant may also appeal a decision of entitlement to educational assistance under 10 U.S.C. 510 and 10 U.S.C. chapters 106a, 1606, and 1607 to the Board in accordance with the provisions of 38 CFR Part 20.  However, a claimant may not appeal a decision of eligibility under 10 U.S.C. 510 or 10 U.S.C. chapters 106a, 1606, or 1607 or for supplemental or increased educational assistance under 10 U.S.C. 16131 (i) or 38 U.S.C. 3015 (d), 3021, or 3316 to VA, because the Department of Defense (DOD) solely determines eligibility to supplemental and increased educational assistance under those sections.  38 C.F.R. § 21.1034; see also 74 Fed. Reg. 14654-01 (Mar. 31, 2009).

The record indicates that in September 1984 the Veteran enlisted in the Regular Army with an enlistment agreement to receive educational assistance under Chapter 32 with a $12,000 VEAP contribution ("kicker").  In October 2007, the Veteran submitted an Application for VA Education Benefits, VA Form 22-1990, which indicated that he was electing to enroll into the Chapter 30 education benefits program in lieu of Chapter 32.  In August 2009, the Veteran submitted a VA Form 22-1990, which indicated that he was requesting Chapter 33 education benefits in lieu of Chapter 30.  These Chapter 33 benefits became effective in September 2009.

In a June 2010 statement of the case, it was noted that the Veteran was not entitled to transfer a VEAP kicker to his Chapter 33 benefits.  Further, the June 2010 SOC noted DOD's determination that the Veteran was never eligible for a kicker, even under VEAP.  However, in a November 2010 Correspondence, the DOD verified that the Veteran was eligible for a $12,000 Chapter 32 kicker.  

Based on the evidence of record, the Board finds that the Veteran remains entitled to a kicker increase.  The Veteran clearly made an irrevocable election to transfer to the Chapter 30 program in lieu of Chapter 32 education benefits.  Under the provisions of 38 U.S.C.A. § chapter 30, the Veteran was "disenrolled" from any and all Chapter 32 education assistance programs at that time and, subsequently, enrolled into Chapter 30 with his earned kicker being payable under the MGIB.  Therefore, because of the Veteran's August 2009 irrevocable election to relinquish eligibility under Chapter 30 for Post 9/11 GI Bill educational assistance, he remains entitled to that kicker increase.

The Board further finds that the Veteran's September 1984 enlistment agreement with VEAP was provided under 38 U.S.C.A. § 3222 and that by agreement in October 2007, under the provisions of 38 U.S.C.A. § chapter 30, his Chapter 32 "kicker" was to be paid out under Chapter 30.  Essentially, his Chapter 32 "kicker" became a Chapter 30 "kicker" in October 2007 and then became a Chapter 33 "kicker" in August 2009.  The fact that the Veteran's initial "kicker" agreement arose under the VEAP or Chapter 32 educational assistance program does not preclude payment under Chapter 33, because he had no Chapter 32 eligibility to relinquish in August 2009.  It is significant to note that his August 2009 VA Form 22-1990 election for Chapter 33 benefits was only provided in lieu of his Chapter 30 benefits and, therefore, were any VEAP or Chapter 32 "kicker" benefits remaining at that time, then his eligibility to such benefits would not have been relinquished by his Chapter 33 election.  The Board finds that this decision is fully favorable to the Veteran and the appeal is granted.


ORDER

Entitlement to education program "kicker" payments under the provisions of the Post 9/11 GI Bill is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


